                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

RICHARD SAMSON,

              Plaintiff,

v.                                               Case No.: 2:18-cv-274-FtM-38NPM

CITY OF NAPLES,

             Defendant.
                                         /

                                        ORDER

      This matter is before the Court on sua sponte review of the file. This case is set

for the November 2019 trial term. Because of the Court’s calendar and per its authority

to manage its civil case docket, however, the Court must reschedule trial to the February

2020 term.

      Accordingly, it is

      ORDERED:

      The Clerk is DIRECTED to reschedule this case for the February 2020 trial term

with a January 24, 2020 final pretrial conference at 9:30 a.m. before the undersigned.

      DONE and ORDERED in Fort Myers, Florida this 7th day of October 2019.




Copies: All Parties of Record
